Case 5:21-cv-00367 Document 1-3 Filed 04/09/21 Page 1 of 6

L

FILED 3CIT PPS

3/3/2021 8:14 AM

Mary Angie Garcia 2021 C103835
Bexar County District Clerk

Accepted By: Martha Medellin W4JD

CAUSE NO.

DARRYL SHERROD IN THE DISTRICT COURT OF
Plaintiff,

‘VS. BEXAR COUNTY, TEXAS

LIBERTY TRUCK AND TRAILER

SERVICES, LLC, MELTON TRUCK LINES,

INC. AND NICHOLAS ANTHONY JONES
Defendants.

37th
JUDICIAL DISTRICT

Cn COR KI KT O02 6 COD 62 SOD

PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, DARRYL SHERROD, Plaintiff herein, complaining of and against
LIBERTY TRUCK AND TRAILER SERVICES, LLC, MELTON TRUCK LINES, INC.
and NICHOLAS ANTHONY JONES, hereinafter referred to as Defendants, and for cause of
action would show unto the Court as follows:

DISCOVERY CONTROL PLAN

[. Plaintiff intends discovery of this dispute to be conducted under Level 3, pursuant to Texas
Rules of Civil Procedure 190.4.

PARTIES
2. Plaintiff, DARRYL SHERROD, is a resident of San Antonio, Bexar County, Texas.
3. Defendant, LIBERTY TRUCK AND TRAILER SERVICES, LLC is a domestic limited
liability company and may be served with citation by serving its registered agent: Laura Dinora
Roman, 517 E. Avocet Avenue, McAllen, Texas 78504-2238.
4. Defendant, MELTON TRUCK LINES, INC. is a domestic limited liability company and
may be served with citation by serving its registered agent: Sam Hallman, 2600 Dallas Parkway,

Suite 600, Frisco, Texas 75034.

Page | of 5
Case 5:21-cv-00367 Document 1-3 Filed 04/09/21 Page 2 of 6

5. Defendant, NICHOLAS ANTHONY JONES (“Jones”), is a resident of Jefferson Parish,
Louisiana, and may be served with citation at 2817 Dove Avenue, Marrero, Louisiana 70072.
VENUE AND JURISDICTION
5. Plaintiff alleges that venue is proper in Bexar County, Texas, in that the accident made the
basis of this action occurred in San Antonio, Bexar County, Texas. In addition, Plaintiff alleges
that this Court has jurisdiction herein in that the amount in controversy is within the jurisdictional
limits of this Court.
AMOUNT IN CONTROVERSY
6. Plaintiff seeks monetary relief of over $200,000, but not more than $1,000,000.
| FACTS
7, Plaintiff brings suit against Defendants as a result of an accident that occurred on or about
September 28, 2020 on IH-10 West and the 6400 Block of Camp Bullis Road, in San Antonio,
Bexar County, Texas.
8. At the time of the accident in question, Defendant Jones was operating a 2019 Kenworth
Truck Trailer owned by Defendant Liberty Truck and Trailer and Melton Truck Lines, Inc.
Plaintiff was traveling west approaching the intersection on IH 10 West Access Road attempting
to turn left (West) onto Camp Bullis Road. There was an off-duty officer at the intersection

directing traffic due to construction on the highway main lanes. Defendant Jones was in the

number | lane which isa left turn only lane. Plaintiff was making a left turn and Defendant Jones
tried to merge onto the number 2 lane and struck Plaintiff in the intersection. Plaintiff said that
Defendant Jones thought that the officer was only allowing people to go straight. Plaintiff would
show that Defendant Jones’ negligence caused Plaintiff to suffer injuries and damages as specified

herein.

Page 2 of 5
Case 5:21-cv-00367 Document 1-3 Filed 04/09/21 Page 3 of 6

CAUSES OF ACTION AGAINST DEFENDANT NICHOLAS ANTHONY JONES

9. Plaintiff alleges that said wreck was caused by one or more negligent acts and/or omissions
on the part of Defendant Jones, whose negligent acts and/or omissions were a proximate cause of
certain personal injuries and damages to the Plaintiff. Plaintiffs injuries include, but are not
limited to, injuries to his neck and back.

10. | The occurrence made the basis of this suit and Plaintiffs resulting injuries and damages
were proximately caused by Defendant Jones failing to maintain his truck and trailer and operating
his truck and trailer in a negligent manner. He violated the duty which he owed to Plaintiff to
exercise ordinary care in the operation of the motor vehicle in one or more of the following
manners, without limitation:

a. In failing to maintain such a lookout as a person of ordinary prudence would have
maintained under the same or similar circumstances;

b. In failing to inspect his vehicle;
c. In failing to secure his tractor/trailer;
d. In failing to observe the police officer’s directions in directing traffic in a

construction zone and yield the right of way; and

e. In committing various other acts and/or omissions of negligence, both statutory and
common law, to be specified in detail at the time of trial.

All of the above acts, wrongs and/or omissions as well as various other acts, wrongs and/or

omissions, whether taken together or separately, on the part of the Defendant Jones amounted to
negligence and were the proximate cause of the resulting damages and injuries suffered by the

Plaintiff herein.

Page 3 of 5
Case 5:21-cv-00367 Document 1-3 Filed 04/09/21 Page 4 of 6

CAUSES OF ACTION AGAINST DEFENDANTS
LIBERTY TRUCK AND TRAILER SERVICES, LLC AND
MELTON TRUCK LINES, INC.
11. At all times relevant to this case, Defendant Jones was an agent, servant and employee of
Defendant Liberty Truck and Trailer Services, LLC and Melton Truck Lines, Inc. and was working
in the course and scope of his employment with and in furtherance of Liberty Truck and Trailer
Services, LLC and Melton Truck Lines, Inc.’s business. Accordingly, Defendant Liberty Truck
and Trailer Services, LLC and Melton Truck Lines, Inc. is vicariously liable to Plaintiff for
Defendant Jones’ negligent acts and/or omissions pursuant to respondeat superior and other laws
of agency.
DAMAGES

12. Because of the bodily injuries proximately caused by Defendants’ negligence, Plaintiff has
suffered the following legal damages for which he is entitled to reasonable and proper
compensation:

a. Past and future medical bills;

b. Past and future physical pain and mental anguish;

c. Past and future physical impairment;

d. Past and future physical disfigurement;

é. | Past and future loss of wages and wage earning capacity; and

f. Past and future pain and suffering and mental anguish.
13. Because of the facts alleged herein, Plaintiff has been made to suffer and sustain damages
in an amount within the jurisdictional limits of this Court and in such amount as the evidence may

show proper at the time of trial.

Page 4 of 5
Case 5:21-cv-00367 Document 1-3 Filed 04/09/21 Page.5 of 6

REQUEST FOR DISCLOSURE
14. Pursuant to Rule 194, Defendants are requested to disclose, within 50 days of the service
of this request, the information or material described in Rule 194.2(a)-(1).
PRAYER

15. WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be cited
to appear and answer herein as the law directs, and that upon final trial hereof Plaintiff has
judgment of and from Defendants pursuant to the above and foregoing allegations in such amounts
as hereinabove set out and as the evidence may show proper at the time of trial, together with both
prejudgment and post-judgment interest thereon at the highest legal rate, costs of court, and for
such other and further relief, both at law or in equity, to which Plaintiff may be justly entitled to
receive.
Dated: March 3, 2021 Respectfully submitted,

SHAW COWART, L.L.P.

/s/ Ethan L. Shaw

ETHAN L. SHAW

Texas Bar No.18140480

JOHN P.COWART

Texas Bar No. 04919500

1609 Shoal Creek Boulevard, Suite 100

Austin, Texas 78701

T: 312.499.8900
F: 512.320.8906

elshaw@shawcowart.com
jcowart@shawcowart.com

ATTORNEYS FOR PLAINTIFF

Plaintiff respectfully requests a trial by jury.

Page 5 of 5
4/9/2021 https://seardh baxer. Gro bselPaS Ve Gil? 1-4 Das Bal GSdOi-4 bb G85 F7 Hees vowHHO NES E18 SHE BRO Wali DARRYL&m=8=&full=y&p=...

 

 

Case #2021Cl03835

Name: DARRYL SHERROD

Date Filed : 3/3/2021

Case Status : PENDING

Litigant Type : PLAINTIFF

Court : 037

Docket Type : MOTOR VEHICLE ACCIDENT
Business Name : 2021C1l03835

Style : DARRYL SHERROD

Style (2) : vs LIBERTY TRUCK AND TRAILER SERVICES LLC ET AL

hitps://search.bexar.org/Case/CaseDetail?r=61e6f9eb-63d0-4bb0-8517-f385bcbd5c9c&st=!1&|SSHERROD&fn=DARRYL&m=&=8full=y&p=2_2021Cl0... 1/2
